1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      JEANETTE TEAL, Individually and as heir
4     and as Administratrix of the Estate of                2:19-cv-00263-MMD-VCF
      Everett Teal (deceased) and Russell Teal,
5                                                           ORDER
      Individually and as heir,
6                           Plaintiff,
7     vs.
8
      THE UNITED STATES OF AMERICA,
                            Defendant.
9
            On February 20, 2020, the parties filed a stipulation requesting the undersigned magistrate judge
10
     to hold a settlement conference. (ECF No. 21). The court granted the parties’ request and a settlement
11
     conference was scheduled for May 11, 2020. (ECF No. 22).
12
            Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
13
     recommendations of the CDC to ensure the safety of the community through social distancing, an in-
14
     person settlement conference will not be held on May 11, 2020.
15
            Accordingly, IT IS HEREBY ORDERED that the in-person Settlement Conference set for May
16
     11, 2020, is VACATED. The deadline to submit confidential statement is VACATED.
17
            If the parties wish to conduct the settlement conference via telephone or video conference on May
18
     11, 2020, they must file an appropriate stipulation by April 9, 2020.
19
            If the parties wish to reschedule the in-person settlement conference, they must file by April 9,
20
     2020, an appropriate stipulation with 3 suggested dates at least 6 weeks after the stipulation’s filing date.
21
     If the court is not able to accommodate the parties’ suggested dates, the first available court date will be
22
     automatically assigned.
23

24

25
1           If the parties no longer wish to hold a settlement conference, the parties must file a Joint Status

2    Report by April 9, 2020.

3           DATED this 2nd day of April, 2020.
                                                                 _________________________
4                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
